Detail Action
Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
          3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

///////


4. 	Claims 1-4, 10-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jasanoff et al.,  (hereafter Jasanoff),: US 20150018665 A1, published on January 15, in view of Kaufman et al. (hereafter Kaufman), US20030095693A1, published on May 22, 2003.



Regarding claim 1 Jasanoff teaches A method for detecting blood-tissue barrier breakdown or disruption ([0026], method for assessing blood-brain barrier (BBB) integrity. The method includes detection of a hemodynamic response in an image representation of brain tissue presentation indicates disruption of the BBB)  the method comprising:
acquiring first image data of a target region of a subject with a predetermined spatial resolution ([0007], [0075], detection of hyperemic responses using optical imaging techniques achieve higher temporal resolution than certain MRI based techniques .  A functional MRI imaging that produce high resolution and sensitive detection of objects is utilized to capture the  image representation of brain tissue) 
administrating exogenous or endogenous tracer into the subject; acquiring at least one image data of the target region with the predetermined spatial resolution after administration of the tracer ([0057]) [0010] an exogenous vasoactive (Tracer) agent in a submicromolar concentration that is effective for inducing a hemodynamic response in the tissue; obtaining an image representation of the tissue; and evaluating the tissue based on a hemodynamic response detected in the image representation. An exogenous vasoactive agent for purposes of inducing a hemodynamic response);
differentiating healthy tissue and pathological tissue with blood-tissue barrier breakdown in the target region based on entire or part of acquired first image data and acquired at least one image data ([0014] the methods involve obtaining a first image representation of a tissue in a subject; obtaining a second image representation of the tissue; and evaluating the tissue based on hemodynamic responses detected in the first or second image representations, in which the hemodynamics responses are induced by an exogenous vasoactive agent in the tissue, and the first and second image representations are obtained using different imaging techniques.)
 visualizing or analyzing the blood-tissue barrier breakdown of pathological tissue based on the differentiation (0012]-[0013], [0026], the methods further involve obtaining a plurality of image representations of the tissue over time and evaluating spatiotemporal changes hemodynamic responses within the tissue based on differences in the magnitude and/or spatial positioning of hemodynamic responses among the image representations. as discussed above wherein  the hemodynamic response in the image representation of brain tissue presentation indicates disruption of the BBB).
It is noted that Jasanoff doesn’t specifically teach a predetermined spatial resolution of the acquiring first image data and the acquiring first image data after administrating exogenous or endogenous tracer is the same.  
On the other in the same filed of endeavor Kaufman teaches a predetermined spatial resolution of the acquiring first image data and  the acquiring first image data  after administrating exogenous or endogenous tracer is the same  ([0022], a method of improving a comparison of images. The method comprises providing an algorithm and obtaining images with an imaging device. The algorithm can be applied to the obtained images to adjust a spatial resolution of the obtained images to create resolution-adjusted images that have a spatial resolution that substantially matches a reference spatial. Thus, the algorithm adjust the spatial resolutions of two or more images to match with a reference (predetermined) spatial resolution. 
It would have been obvious to one of ordinary skill the art to incorporate an algorithm  that adjust the spatial resolution of two or more image to match with a reference spatial resolution  taught by Kaufman into Jasanoff.
The suggestion or motivation doing so is to compare two images with the same uniform spatial resolution by overcoming detail lost due to blurring or masking. It is known that the administrating exogenous vasoactive agent to an image and image capturing process can case blurring and/or masking some important details of the image.

Regarding claim 2  Jasanoff teaches The method of Claim 1, wherein the image data is received from one of, a magnetic resonance imaging (MRI) apparatus, a positron emission tomography (PET) apparatus, a computed tomography (CT) apparatus, and a single positron emission computed tomography (SPECT) apparatus ([0012] magnetic resonance imaging (MRI), or positron emission tomography imaging method is applied to capture the e blood-brain barrier (BBB) tissue).

Regarding claim 3 Jasanoff teaches The method of Claim 1, wherein administrating the exogenous or endogenous tracer comprises: administering the exogenous tracer by injection or orally; and administering the endogenous tracer by labeling or physiological changes ([0044] FIG. 3C shows an MRI map showing areas of significant signal change (colored voxels) due to 500 nM CGRP infusion through a cannula in the left hemisphere; control infusion of cerebrospinal fluid on the right side produced no significant changes; FIG. 3D show quantified group data([0044] FIG. 3C)).
 	
Regarding claim 4 Jasanoff teaches The method of Claim 1, wherein detection sensitivity of the blood-tissue barrier breakdown increases as the predetermined spatial-resolution increases ([0089] functional imaging weighted towards a signal from smaller blood vessels can be performed using MRI and may be both faster and more spatially precise than other forms of fMRI. By using a specific mechanism that ties hemodynamic signals to molecular parameters of neural activity, endogenous hemodynamics provides a local and molecularly-specific signal.).

Regarding claim 10 Jasanoff teaches The method of Claim 1, wherein the predetermined spatial resolution is determined by at least one of the target region size, signal-to-noise of healthy tissue, contrast enhancement after the administration of contrast agent, fraction of blood-tissue barrier breakdown in a voxel or pixel, total scan time, and contrast agent concentration([0006]-[0007], [0089] engineered hemodynamic contrast agents, imaging agents and related methods are provided that enable high resolution imaging of molecular and cellular phenomena in organs, tissues and other structures. Spatial and temporal resolution of reengineered functional hyperemia is relatively high. Normal hemodynamic responses to neuronal activity have a rise time of several seconds, but onset of hemodynamic signals is much faster and may reflect highly localized components of neural activity).
 
Regarding claim 11 Jasanoff teaches The method of claim 1, wherein the image data are acquired with at least one of dynamic contrast agent MRI, dynamic susceptibility contrast MRI, contrast enhanced MRI, and nuclear spin labelling MRI ([0008], [0089] ,[0143] The approach is evaluated using MRI, which provides well known sensitivity to hemodynamic effects. Engineered hemodynamic contrast is suitable for detection by additional methods however, including diffuse optical imaging and photoacoustic tomography methods and others that provide lower resolution images than MRI but are easy to implement at points of care. Farther, the methods and compositions provided here provide engineered hemodynamic contrast that is suitable for detection by techniques that are easy to implement at points of care such as, for example, diffuse optical imaging and photoacoustic tomography methods;  farther methods and compositions are provided that are useful for image-based assessment and mapping of traumatic injury and others) 

Regarding claim 12 Jasanoff teaches The method of any one of claim 1 further comprising at least one of detecting a disease lesion, diagnosing a disease, performing treatment plan, monitoring disease therapy, or staging a disease ([0057], [0071]
image-based detection of hemodynamic responses is useful for detecting disruptions to blood brain barrier due to traumatic brain injury, inflammation, carcinogenesis or other conditions).

Regarding claim 13 Jasanoff teaches The method of claim 1 further comprising applying detectable blood-tissue barrier breakdown of pathological tissue for early detection of various diseases, including at least one of tumor, multiple sclerosis, inflammation disease, 4Application Serial No.: TBD Docket No.: 10738- infection disease, traumatic nerve injury, Alzheimer disease, Parkinson diseases, stroke, vascular disease, and various psychiatric disorders, including at least one of schizophrenia, autism spectrum disorder, and mood disorders ([0071] image-based detection of hemodynamic responses using methods provided herein facilitates the study of drug effects in vivo. In some embodiments, image-based detection of hemodynamic responses is useful for detecting disruptions to blood brain barrier due to traumatic brain injury, inflammation, carcinogenesis or other conditions), [0142] the approach is useful for ultrasensitive imaging both in TBI and in other diseases associated with BBB dysfunction. It is known that Traumatic Brain Injury(TBI) can have wide-ranging physical and psychological effects various cerebrovascular and neurodegenerative that includes  Alzheimer’s disease, epilepsy as well as other long-term problems, inappropriate social behavior, and cognitive disabilities. 
 
Regarding claim 14 Jasanoff  teachesThe method of 1 further comprising determining a change of blood-tissue barrier permeability induced by drugs or techniques based on analysis of blood-tissue barrier breakdown of pathological tissue ([0026], [0114],the methods involve providing to the vasculature of a subject an exogenous vasoactive agent that is impermeable to the BBB; obtaining an image representation of brain tissue; disruption of the BBB by traumatic injury, carcinogenesis, or inflammation renders it penetrable by CGRP. Thus, BOLD MRI following systemic CGRP injection may be used to detect BBB disruption).

Regarding claim 15 Jasanoff teaches A system for detecting blood-tissue barrier breakdown or disruption ([0026] provided for assessing blood-brain barrier (BBB) integrity));
the system comprising: a receiver configured to acquire image data of a target region of a subject with a predetermined spatial resolution([0007], [0075] ,detection of hyperemic responses using optical imaging techniques achieve higher temporal resolution than certain MRI based techniques functional MRI imaging that produce high resolution and sensitive detection of objects);and 

a processor configured to: receive, from the receiver, first image data of the target region of the subject before an exogenous or endogenous tracer is administered to the subject ([0010], [0057], an exogenous vasoactive (Tracer) agent in a submicromolar concentration that is effective for inducing a hemodynamic response in the tissue; obtaining an image representation of the tissue; and evaluating the tissue based on a hemodynamic response detected in the image representation. Exogenous vasoactive agent for purposes of inducing a hemodynamic response);  
receive, from the receiver, at least one image data of the target region of the subject after the exogenous or endogenous tracer is administered into the subject ([0010], [0057], an exogenous vasoactive (Tracer) agent in a submicromolar concentration that is effective for inducing a hemodynamic response in the tissue; obtaining an image representation of the tissue; and evaluating the tissue based on a hemodynamic response detected in the image representation an exogenous vasoactive agent for purposes of inducing a hemodynamic response);
differentiate pathological tissue with blood-tissue barrier breakdown from healthy tissue in the target region based on entire or part of the acquired first image data and the acquired at least one image data ([0014], the methods involve obtaining a first image representation of a tissue in a subject; obtaining a second image representation of the tissue; and evaluating the tissue based on hemodynamic responses detected in the first or second image representations, in which the hemodynamics responses are induced by an exogenous vasoactive agent in the tissue, and the first and second image representations are obtained using different imaging techniques);and 
visualize or analyze the blood-tissue barrier breakdown of the pathological tissue based on the differentiation ([0012]-[0013], [0026], the methods further involve obtaining a plurality of image representations of the tissue over time and evaluating spatiotemporal changes hemodynamic responses within the tissue based on differences in the magnitude and/or spatial positioning of hemodynamic responses among the image representations. As discussed above wherein the hemodynamic response in the image representation of brain tissue presentation indicates disruption of the BBB).
Jasanoff doesn’t specifically teach a predetermined spatial resolution of the acquiring first image data and the acquiring first image data after administrating exogenous or endogenous tracer is the same.  
On the other in the same filed of endeavor Kaufman teaches a predetermined spatial resolution of the acquiring first image data and  the acquiring first image data  after administrating exogenous or endogenous tracer is the same  ([0022], a method of improving a comparison of images. The method comprises providing an algorithm and obtaining images with an imaging device. The algorithm can be applied to the obtained images to adjust a spatial resolution of the obtained images to create resolution-adjusted images that have a spatial resolution that substantially matches a reference spatial. Thus, the algorithm adjust the spatial resolutions of two or more images to match with a reference (predetermined) spatial resolution. 
It would have been obvious to one of ordinary skill the art to incorporate an algorithm  that adjust the spatial resolution of two or more image to match with a reference spatial resolution  taught by Kaufman into Jasanoff.
The suggestion or motivation doing so is to compare two images with the same uniform spatial resolution by overcoming detail lost due to blurring or masking. It is known that the administrating exogenous vasoactive agent to an image and image capturing process can case blurring and/or masking some important details of the image.


      5.		Claims 5-9 and 16-20 are rejected under 35 U.S.C. 103 as being  unpatentable over  Jasanoff,  US 20150018665 A1, in view of Kaufman, US20030095693A1,  in farther view of Wasserman et al. (hereafter Wasserman),  US20130335083A1 , published on December 19, 2013. 

Regarding claim 5 Jasanoff  teaches The method of claim 1, wherein the predetermined spatial resolution ([0007], [0075] detection of hyperemic responses using optical imaging techniques achieve higher temporal resolution than certain MRI based techniques) 
However, it is noted that Jasanoff) does not specifically teach “the predetermined spatial resolution is less than 3.4 mm3 for a voxel of the image data or 2.3 mm2 for a pixel of the image data.”.
On the other hand, Wasserman teaches is less than 3.4 mm3 for a voxel of the image data or 2.3 mm2 for a pixel of the image data ([0060], Two sets of 2D BBMRI images were acquired with resolutions of 0.25mX 0.25m X0.2m=.0125 mm3 and 0.5 mx0.5m x 0.2m= 0.05 mm3, and scan times of 74 seconds/slice).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the method of  analyzing a brain tissue using Black blood MRI (BBMRI) imaging technique using two different resolution taught by Wasserman in to Jasanoff) . The suggestion and motivation doing  allows user of Jasanoff)  to measure the thickness of  the  brain tissue precisely, since  Black blood MR imaging ( BBMRI) an effective method to measure wall thickness and identify pathological features of extracranial vessels (Wasserman: [0005]; [0015])

Regarding claim 6 Jasanoff teaches The method of claim 1, wherein the predetermined spatial resolution ([0007], [0075] detection of hyperemic responses using optical imaging techniques achieve higher temporal resolution than certain MRI based techniques).
However, it is noted that Jasanoff) does not specifically teach “spatial resolution is less than 1 mm3 for a voxel of the image data or 1 mm2 for a pixel of the image data.”
On the other hand, Wasserman teaches is less than 1 mm3 for a voxel of the image data or 1 mm2 for a pixel of the image data. ([0060], Two sets of 2D BBMRI images were acquired with resolutions of 0.25mX 0.25m X0.2m=.0125 mm3 and 0.5 mx0.5m x 0.2m= 0.05 mm3, and scan times of 74 seconds/slice).
		
Regarding claim 7 Jasanoff teaches The method of claim 1, wherein the predetermined spatial resolution ([0007], [0075] detection of hyperemic responses using optical imaging techniques achieve higher temporal resolution than certain MRI based techniques)
However, it is noted that Jasanoff) does not specifically teach “is less than 0.5 mm3 for a voxel of the image data or 0.64 mm2 for a pixel of the image data..”
On the other hand, Wasserman teaches is less than 0.5 mm3 for a voxel of the image data or 0.64 mm2 for a pixel of the image data.([0060], Two sets of 2D BBMRI images were acquired with resolutions of 0.25mX 0.25m X0.2m=.0125 mm3 and 0.5 mx0.5m x 0.2m= 0.05 mm3, and scan times of 74 seconds/slice).

Regarding claim 8 Jasanoff teaches The method of claim 1, wherein the predetermined spatial resolution ([0007], [0075] detection of hyperemic responses using optical imaging techniques achieve higher temporal resolution than certain MRI based techniques)
However, it is noted that Jasanoff) does not specifically teach “spatial resolution is less than 0.35 mm3 for a voxel of the image data or 0.5 mm2 for a pixel of the image data.”
On the other hand, Wasserman teaches spatial resolution is less than 0.35 mm3 for a voxel of the image data or 0.5 mm2 for a pixel of the image data ([0060], Two sets of 2D BBMRI images were acquired with resolutions of 0.25mX 0.25m X0.2m=.0125 mm3 and 0.5 mx0.5m x 0.2m= 0.05 mm3, and scan times of 74 seconds/slice).

Regarding claim 9 Jasanoff teaches The method of claim 1, wherein the predetermined spatial resolution ([0007], [0075] detection of hyperemic responses using optical imaging techniques achieve higher temporal resolution than certain MRI based techniques)
However, it is noted that Jasanoff) does not specifically teach “spatial resolution is less than 0.13 mm3 for a voxel of the image data or 0.25 mm2 for a pixel of the image data
On the other hand, Wasserman teaches resolution is less than 0.13 mm3 for a voxel of the image data or 0.25 mm2 for a pixel of the image data ([0060], Two sets of 2D BBMRI images were acquired with resolutions of 0.25mX 0.25m X0.2m=.0125 mm3 and 0.5 mx0.5m x 0.2m= 0.05 mm3, and scan times of 74 seconds/slice).


Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 6. 
Regarding claim 18, all claimed limitations are set forth and rejected as per discussion for claim 7.
Regarding claim 19, all claimed limitations are set forth and rejected as per discussion for claim 8. 
Regarding claim 20, all claimed limitations are set forth and rejected as per discussion for claim 9



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 4125    

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793